UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2011.Commission File Number 1-9720 OR [] TRANSITION REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number PAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1434688 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) PAR Technology Park 8383 Seneca Turnpike New Hartford, New York 13413-4991 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(315) 738-0600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of registrant’s common stock, as of October 27, 2011 – 15,156,584 shares. PAR TECHNOLOGY CORPORATION TABLE OF CONTENTS FORM 10-Q PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements (unaudited) Consolidated Statements of Operations for the three and nine months 1 ended September 30, 2011 and 2010 Consolidated Statements of Comprehensive Income (Loss) 2 for the three and nine months ended September 30, 2011 and 2010 Consolidated Balance Sheets at September 30, 2011 and 3 December 31, 2010 Consolidated Statements of Cash Flows for the nine months ended 4 September 30, 2011 and 2010 Notes to Unaudited Interim Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II OTHER INFORMATION Item 1A. Risk Factors 31 Item 4. RESERVED 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 Exhibit Index 34 Back to Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) For the three months ended September 30, For the nine months ended September 30, Net revenues: Product $ Service Contract Costs of sales: Product Service Contract Gross margin Operating expenses: Selling, general and administrative Research and development Impairment of goodwill and intangible assets ─ ─ ─ Amortization of identifiable intangible assets Operating income (loss) ) Other income (expense), net 23 97 ) Interest expense ) Income (loss) before provision for income taxes ) (Provision) benefit for income taxes ) ) ) Net income (loss) $ $ $ ) $ Earnings (loss) per share Basic $ $ $ ) $ Diluted $ $ $ ) $ Weighted average shares outstanding Basic Diluted See notes to unaudited interim consolidated financial statements 1 PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (unaudited) For the three months ended September 30, For the nine months ended September 30, Net income (loss) $ $ $ ) $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) (5 ) ) Comprehensive income (loss) $ $ $ ) $ See notes to unaudited interim consolidated financial statements 2 PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable-net Inventories-net Income tax refunds 37 Deferred income taxes Other current assets Total current assets Property, plant and equipment - net Deferred income taxes Goodwill Intangible assets - net Other assets Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Current portion of long-term debt $ $ Borrowings under lines of credit − Accounts payable Accrued salaries and benefits Accrued expenses Customer deposits Deferred service revenue Total current liabilities Long-term debt Other long-term liabilities Shareholders’ Equity: Preferred stock, $.02 par value, 1,000,000 shares authorized ─ ─ Common stock, $.02 par value, 29,000,000 shares authorized; 16,863,868 and 16,746,618 shares issued; 15,156,584 and 15,039,334 outstanding Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost, 1,707,284 shares ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See notes to unaudited interim consolidated financial statements 3 PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) For the nine months ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cashprovided by operating activities: Impairment of goodwill and intangible assets ─ Depreciation and amortization Provision for bad debts Provision for obsolete inventory Equity based compensation Deferred income tax ) Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Income tax refunds ) Other current assets ) ) Other assets 50 ) Accounts payable ) Accrued salaries and benefits ) Accrued expenses ) ) Customer deposits ) ) Deferred service revenue ) ) Other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Capitalization of software costs ) ) Contingent purchase price paid on prior acquisitions ─ ) Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) under line-of-credit agreements ) Payments of long-term debt ) ) Proceeds from the exercise of stock options Purchase of treasury stock ─ ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents 44 ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds 92 See notes to unaudited interim consolidated financial statements 4 Back to Table of Contents PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 1. The accompanying unaudited interim consolidated financial statements have been prepared by PAR Technology Corporation (the “Company” or “PAR”) in accordance with U.S. generally accepted accounting principles for interim financial statements and with the instructions to Form 10-Q and Regulation S-X pertaining to interim financial statements.Accordingly, these interim financial statements do not include all information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of the Company, such unaudited statements include all adjustments (which comprise only normal recurring accruals) necessary for a fair presentation of the results for such periods.The results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results of operations to be expected for any future period.The consolidated financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2010included in the Company’s December 31, 2010 Annual Report to the Securities and Exchange Commission on Form 10-K. The preparation of consolidated financial statements requires management of the Company to make a number of estimates and assumptions relating to the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period.Significant items subject to such estimates and assumptions include:the carrying amount of property, plant and equipment, identifiable intangible assets and goodwill, equity based compensation, and valuation allowances for receivables, inventories and deferred income taxes.Actual results could differ from those estimates. The current economic conditions and the continued volatility in the financial markets, both in the U.S and in many other countries where the Company operates, have contributed and may continue to contribute to higher unemployment levels, decreased consumer spending, reduced credit availability and/or declining business and consumer confidence. Such conditions could have an impact on consumer purchases and/or retail customer purchases, which in turn could impact the buying conditions of the Company’s customers resulting in a reduction of sales, operating income and cash flows. This could have a material adverse effect on the Company’s business, financial condition and/or results of operations, which could have a material adverse impact on the Company’s significant estimates, specifically the fair value of its reporting units used in support of its annual goodwill impairment test.Additionally, disruptions in the credit and other financial markets and economic conditions could, among other things, impair the financial condition of one or more of the Company’s customers or suppliers, thereby increasing the risk of customer bad debts or non-performance by suppliers. Certain amounts for prior periods have been reclassified to conform to the current period classification. 5 2. The Company’s net accounts receivable consist of: (in thousands) September 30, December 31, Government segment: Billed $ $ Advanced billings ) ) Hospitality segment: Accounts receivable - net Logistics Management segment: Accountsreceivable - net $ $ At September 30, 2011 and December 31, 2010, the Company had recorded allowances for doubtful accounts of $1,309,000 and $1,619,000, respectively, primarily against Hospitality accounts receivable. 3. The Company tests goodwill for impairment on an annual basis, or more often if events or circumstances indicate there may be impairment.The Company operates in three business segments, Hospitality, Government and Logistics Management, although no goodwill resides within the financial statements of the Logistics Management segment.Goodwill impairment testing is performed at the sub-segment level (referred to as a reporting unit).The three reporting units utilized by the Company for its impairment testing are: Restaurant, Hotel/Resort/Spa, and Government. Goodwill is assigned to a specific reporting unit at the date the goodwill is initially recorded. Once goodwill has been assigned to a specific reporting unit, it no longer retains its association with a particular acquisition, and all of the activities within a reporting unit, whether acquired or organically grown, are available to support the value of the goodwill. Goodwill impairment analysis is a two-step test. The first step, used to identify potential impairment, involves comparing each reporting unit’s fair value to its carrying value including goodwill. If the fair value of a reporting unit exceeds its carrying value, applicable goodwill is considered not to be impaired. If the carrying value exceeds fair value, there is an indication of impairment, at which time a second step would be performed to measure the amount of impairment.The second step involves calculating an implied fair value of goodwill for each reporting unit for which the first step indicated impairment. As part of its quarterly financial close process for the period ended June 30, 2011, the Company determined that as a result of the significant decline in the stock price that occurred during the second quarter, a goodwill impairment triggering event had occurred because the Company could no longer reconcile the aggregate fair value of its reporting units to its market capitalization after consideration of a reasonable control premium.Although there was no significant adverse change to the long term financial outlook of any of its reporting units, the Company concluded that a triggering event had occurred, and as a result, performed additional analyses over the valuation of its reporting units in accordance with Accounting Standards Codification (ASC) Topic 350, Intangibles – Goodwill and Other.The goodwill impairment identified by the Company was within the Restaurant and Hotel/Resort/Spa reporting units of its Hospitality segment.The fair value of the Government reporting unit was substantially in excess of its carrying value; therefore, no goodwill impairment was noted. 6 The Company utilizes three methodologies in performing its goodwill impairment test for each reporting unit.These methodologies include both an income approach, namely a discounted cash flow method, and two market approaches, namely the guideline public company method and quoted price method.The discounted cash flow method was weighted 80% in the fair value calculation, while the public company method and quoted price method were weighted each at 10% of the fair value calculation.The valuation methodologies and weightings used in the current year are generally consistent with those used in the Company’s annual impairment test. The discounted cash flow method derives a value by determining the present value of a projected level of income stream, including a terminal value.This method involves the present value of a series of estimated future cash flows at the valuation date by the application of a discount rate, one which a prudent investor would require before making an investment in the equity of the Company.The Company considers this method to be most reflective of a market participant’s view of fair value given the current market conditions, as it is based on the Company’s forecasted results and, therefore, established its weighting at 80% of the fair value calculation. Key assumptions within the Company’s discounted cash flow model included projected financial operating results, a long term growth rate ranging from 4% to 5% (beyond 5 years) and discount rates ranging from 17% to 27%, depending on the reporting unit.As stated above, as the discounted cash flow method derives value from the present value of a projected level of income stream, a modification to the Company’s projected operating results including changes to the long term growth rate, could impact the fair value.The present value of the cash flows is determined using a discount rate that was based on the capital structure and capital costs of comparable public companies as well as company-specific risk premium, as identified by the Company.A change to the discount rate could impact the fair value determination. The financial projections used within the discounted cash flow models were generally consistent with those used as part of the Company’s fiscal year 2010 goodwill impairment test performed within the fourth quarter of 2010.Furthermore, the long term growth rates remained constant, reflective of the Company’s belief that there was no adverse change to the long term financial outlook of its reporting units.However, given the signficant decline in the Company’s stock price experienced during the second quarter, the Company determined it prudent to utilize higher discount rates in its valuation, which the Company believes is reflective of the perceived market risk that is reducing the fair value of the Company’s stock.The Company believes that the assumptions used within its discounted cash flow estimates were appropriate in the circumstances. The market approach is a general way of determining a value indication of a business, business ownership interest, security or intangible asset by using one or more methods that compare the subject to similar businesses, business ownership interests, securities or intangible assets that have been sold.There are two methodologies considered under the market approach: the public company method and the quoted price method. The public company method and quoted price method of appraisal are based on the premise that pricing multiples of publicly traded companies can be used as a tool to be applied in valuing closely held companies.The mechanics of the method require the use of the stock price in conjunction with other factors to create a pricing multiple that can be used, with certain adjustments, to apply against the subject’s similar factor to determine an estimate of value for the subject company.The Company considered these methods appropriate as they provide an indication of fair value as supported by current market conditions.The Company established its weighting at 10% of the fair value calculation for each method. 7 The most critical assumption underlying the market approaches utilized by the Company are the comparable companies utilized.Each market approach described above estimates revenue and earnings multiples for the Company based on its comparable companies.As such, a change to the comparable companies could have an impact on the fair value determination. After recording the goodwill impairment charge during the second quarter of 2011, the Company had reconciled the aggregate estimated fair value of the reporting units to the market capitalization of the consolidated Company including a control premium that was consistent with the premium observed in prior annual impairment tests. As part of the financial close process for the quarter ended September 30, 2011, the Company reevaluated the assumptions utilized in the impairment test performed during the quarter ended June 30, 2011 and concluded they remained appropriate based on the Company’s actual financial results to date, combined with its assessment of the long term financial outlook of its businesses.Although the Company experienced a reduction in its stock price through September 30, 2011, it was able to reconcile the estimated fair value of the reporting units (both individually and in the aggregate) to the market capitalization of the consolidated Company, including a control premium consistent with the control premium observed during the second quarter.As such, the Company concluded that a triggering event relative to its goodwill and intangible assets did not exist as of September 30, 2011. The following table reflects the changes in goodwill during the nine month period ended September 30, 2011 (in thousands): (in thousands) September 30, December 31, Balance at beginning of the period $ $ Impairment of goodwill ) ─ Change in foreign exchange rates during the period Balance at end of period $ $ 8 4. Inventories are primarily used in the manufacture and service of Hospitality products.The components of inventory consist of the following: (in thousands) September 30, December 31, Finished Goods $ $ Work in process Component parts Service parts $ $ During the nine months ended September 30, 2011, the Company recorded a charge of $7.7 million (all recorded during the quarter ended June 30, 2011) associated with the write down of service parts inventory related to discontinued products.This charge was recorded as the result of an acceleration of technology upgrade programs by two of the Company’s major customers and an overall change in customer requirements as a result of these upgrades.As part of these programs, the Company’s customers were required to upgrade their existing hardware in support of new software utilized at their respective restaurants. 5. The Company capitalizes certain costs related to the development of computer software sold by its Hospitality segment. Software development costs incurred prior to establishing technological feasibility are charged to operations and included in research and development costs.Software development costs incurred after establishing feasibility (as defined within ASC 985-20) are capitalized and amortized on a product-by-product basis when the product is available for general release to customers.Capitalized software for the three and nine months ended September 30, 2011 was $2 million and $7 million respectively.Capitalized software for the three and nine months ended September 30, 2010 was $1.2 million and $3.4 million respectively. Annual amortization, charged to cost of sales when the product is available for general release to customers, is computed using the greater of (a) the straight-line method over the remaining estimated economic life of the product, generally three to five years or (b) the ratio that current gross revenues for a product bear to the total of current and anticipated future gross revenues for that product. Amortization of capitalized software costs for the three and nine months ended September 30, 2011 was $112,000 and $395,000, respectively.Amortization for the three and nine months ended September 30, 2010 was $171,000 and $598,000, respectively. The Company acquired identifiable intangible assets in connection with its acquisitions in prior years.Amortization of identifiable intangible assets for the three and nine months ended September 30, 2011 was $257,000 and $667,000 respectively.Amortization for the three and nine months ended September 30, 2010 was $234,000 and $703,000, respectively. 9 The components of identifiable intangible assets are: (in thousands) September 30, December 31, Software costs $ $ Customer relationships Trademarks (non-amortizable) Other Less accumulated amortization ) ) $ $ The future amortization of these intangible assets assuming straight-line amortization of capitalized software costs is as follows (in thousands): $ Thereafter $ In conjunction with its quarterly financial close process for the second quarter of 2011, the Company reevaluated its indefinite lived intangibles and determined that two of its trade names within its Hospitality segment should no longer be considered to have indefinite lives.This determination was made after consideration of the Company’s planned use of these trade names in future periods.As such, the Company utilized the royalty method to estimate the fair values of the two specific trade names in question as of June 30, 2011.As a result of this estimate, the Company recorded an impairment charge of $580,000 during the quarter ended June 30, 2011.The residual value of the aforementioned trade names will be amortized over their remaining useful lives. 6. The Company applies the fair value recognition provisions of ASC Topic 718 Stock-Based Compensation.Total stock-based compensation expense included within operating expenses for the three and nine months ended September 30, 2011 was $203,000 and $434,000, respectively.These amounts were recorded net of benefit of $61,000 (all recorded during the quarter ended March 31, 2011) for the nine months ended September 30, 2011, as the result of forfeitures of unvested stock options prior to the completion of the requisite service period.Total stock-based compensation expense included within operating expenses for the three and nine months ended September 30, 2010 was $199,000 and $212,000, respectively.These amounts were recorded net of benefits of $211,000 for the nine months ended September 30, 2010, as the result of forfeitures of unvested stock options prior to the completion of the requisite service period.At September 30, 2011, the unrecognized compensation expense related to non-vested equity awards was $845,000 (net of estimated forfeitures), which is expected to be recognized as compensation expense in fiscal years 2011 through 2015. 7. Earnings per share are calculated in accordance with ASC Topic 260, which specifies the computation, presentation and disclosure requirements for earnings per share (EPS).It requires the presentation of basic and diluted EPS.Basic EPS excludes all dilution and is based upon the weighted average number of common shares outstanding during the period.Diluted EPS reflects the potential dilution that would occur if securities or other contracts to issue common stock were exercised or converted into common stock.For the three and nine months ended September 30, 2011,­­728,000 ­ and602,000, respectively, of incremental shares from the assumed exercise of stock options were not included in the computation of diluted earnings per share because of the anti-dilutive effect on earnings per share. 10 The following is a reconciliation of the weighted average shares outstanding for the basic and diluted EPS computations (in thousands, except per share data): For the three months ended September 30, Net income $ $ Basic: Shares outstanding at beginning of period Weighted average shares issued during the period, net 22 41 Weighted average common shares, basic Earnings per common share, basic $ $ Diluted: Weighted average common shares, basic Dilutive impact of stock options and restricted stock awards 87 Weighted average common shares, diluted Earnings per common share, diluted $ $ For the nine months ended September 30, Net income (loss) $ ) $ Basic: Shares outstanding at beginning of period Weighted average shares issued during the period, net 75 Weighted average common shares, basic Earnings (loss) per common share, basic $ ) $ Diluted: Weighted average common shares, basic Dilutive impact of stock options and restricted stock awards ─ Weighted average common shares, diluted Earnings (loss) per common share, diluted $ ) $ 11 8. The Company utilizes the fair value provisions of ASC Topic 820 Fair Value Measurements and Disclosures.ASC Topic 820 describes a fair value hierarchy based upon three levels of input, which are: Level 1 − quoted prices in active markets for identical assets or liabilities (observable) Level 2 − inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities, quoted prices in inactive markets, or other inputs that are observable market data for essentially the full term of the asset or liability (observable) Level 3 − unobservable inputs that are supported by little or no market activity, but are significant to determining the fair value of the asset or liability (unobservable) The Company’s interest rate swap agreement is valued at the amount the Company would have expected to pay to terminate the agreement.The fair value determination is based upon the present value of expected future cash flows using the LIBOR rate, plus an applicable interest rate spread, a technique classified within Level 2 of the valuation hierarchy described above.At September 30, 2011, the fair value of the Company’s interest rate swap included an unrealized loss of $45,000, and is included as a component of accrued expenses within the Consolidated Balance Sheet.The associated fair value adjustments for the three and nine months ended September 30, 2011 and 2010 were $25,000 and $82,000, respectively, and $27,000 and $78,000, respectively, and were recorded as decreases to interest expense. 9. The Company’s reportable segments are strategic business units that have separate management teams and infrastructures that offer different products and services. The Company has three reportable segments, Hospitality, Government and Logistics Management.The Hospitality segment offers integrated solutions to the hospitality industry.These offerings include industry leading hardware and software applications for restaurants, hotels, resorts and spas.This segment also offers customer support including field service, installation, twenty-four hour telephone support and depot repair.The Government segment performs complex technical studies, analysis, and experiments, develops innovative solutions, and provides on-site engineering in support of advanced defense, security, and aerospace systems.This segment also provides expert on-site services for operating and maintaining U.S. Government-owned communication assets.The Logistics Management segment provides tracking technologies to help the transportation industry better hone business practices through decreased consumption of energy and smarter management of assets while improving security and customer satisfaction.Intersegment sales and transfers are not significant. 12 Information as to the Company’s segments is set forth below: (in thousands) For the three months For the nine months ended September 30, ended September 30, Net revenues: Hospitality $ Government Logistics Management Total $ Operating income (loss): Hospitality $ $ $ ) $ Government Logistics Management ) Other ) Other income, net 23 97 ) Interest expense ) Income (loss) before provision for income taxes $ $ $ ) $ Depreciation and amortization: Hospitality $ Government 18 20 58 61 Logistics Management 8 6 22 18 Other 86 Total $ Capital expenditures including software costs: Hospitality $ Government ─ ─ 20 44 Logistics Management 43 ─ 69 13 Other 6 38 69 Total $ Revenues by geographic area: United States $ Other Countries Total $ 13 The following table represents identifiable assets by business segment: (in thousands) September 30, December 31, Identifiable assets: Hospitality $ $ Government Logistics Management Other Total $ $ The following table represents identifiable assets by geographic area based on the location of the assets: (in thousands) September 30, December 31, United States $ $ Other Countries Total $ $ The following table represents Goodwill by business segment: (in thousands) September 30, December 31, Hospitality $ $ Government Total $ $ Customers comprising 10% or more of the Company’s total revenues are summarized as follows: For the Three Months Ended September 30, For the Nine Months Ended September 30, Hospitality segment: McDonald’s Corporation 30
